DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 04/12/2021 has been entered.  Claims 1-17are pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 20090090759 A1) in view of Pedicini et al. (US 20080190988 A1).
Regarding claims 1 and 9-10, Leimbach et al. discloses a gas spring-powered fastener driver (401) comprising: an outer cylinder (454); an inner cylinder (457) positioned within the outer cylinder; a moveable piston (458) positioned within the inner cylinder; a driver blade (490) attached to the piston and movable therewith between a top-dead-center (TDC) position and a driven or bottom-dead-center (BDC) position; a lifter (400) operable to move the driver blade from the BDC position toward the 
a latch assembly (120/420) movable between a latched state in which the driver blade is held in the ready position against a biasing force of compressed gas, and a released state in which the driver blade is permitted to be driven by the biasing force toward the driven position, the latch assembly including a latch, and a solenoid (46/140/431) for moving the latch out of engagement with the driver blade when transitioning from the latched state to the released state, the solenoid defining a solenoid axis that is positioned parallel to a driving axis defined by the driver blade ([0014, 0071, 0090-0092, 0101-0104, 0127, 0140, 0169, 0175, 0185-0190], claim 45, figs. 9, 17, 27) and;
wherein the solenoid further includes a plunger wherein a first end of the plunger is positioned within the solenoid, and a second end opposite the first end is coupled to the latch [0074, 0084, 0096, 0163].
Leimbach et al. fails to explicitly disclose the outer cylinder and the inner cylinder define a first total volume in which gas is located when the driver blade is in the TDC position, wherein the outer cylinder and the inner cylinder define a second total volume, which is greater than the first total volume, in which gas is located when the driver blade is in the BDC 
Leimbach et al. teaches having volume ratios of 3.0:1 and working pressure at TDC around 100 psig [0192-0193].
Pedicini et al. also teaches having different volume rations in a cylinder ([0079, 0108-0112, 0146], figs. 1-14) and teaches having a bumper (460) with a spring or rubber which if heated will phase change [0062, 0075-0078, 0093, 0117].
Given the suggestions and teachings of Leimbach et al. to have similar volume rations and pressures, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the similar volume rations and pressures to have the outer cylinder and the inner cylinder define a first total volume in which gas is located when the driver blade is in the TDC position, wherein the outer cylinder and the inner cylinder define a second total volume, which is greater than the first total volume, in which gas is located when the driver blade is in the BDC position, wherein a compression ratio of the second total volume to the first In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 2-8, Leimbach et al. fails to explicitly discloses the compression ratio of the second total volume to the first total volume is 1.61:1 wherein when the compression ratio is 1.61:1, a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit (°F), and the pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the TDC position is 174 psi, wherein a stroke length of the driver blade is a distance the driver blade travels between the TDC position and the BDC position, wherein the stroke length is between 4.4 inches and 4.8 inches wherein the stroke 
Leimbach et al. teaches having volume ratios of 3.0:1 and working pressure at TDC around 10 psig [0192-0193].
Pedicini et al. also teaches having different volume rations in a cylinder ([0079, 0108-0112, 0146], figs. 1-14) and teaches having a bumper (460) with a spring or rubber which if heated will phase change [0062, 0075-0078, 0093, 0117].
Given the suggestions and teachings of Leimbach et al. to have similar volume rations and pressures, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the similar volume rations and pressures to have the compression ratio of the second total volume to the first total volume is 1.61:1 wherein when the compression ratio is 1.61:1, a pressure of the gas in the outer cylinder and the inner cylinder when the driver blade is in the BDC position is 108 pounds per square inch (psi) at a temperature of 70 degrees Fahrenheit In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claims 11-16, Leimbach et al. discloses the solenoid is energized, the plunger is displaced along the solenoid axis into a body of the solenoid, thereby moving the latch away from the driver blade and 
Regarding claims 17, Leimbach et al. discloses the driver blade includes a plurality of projections (92) extending therefrom, and wherein the latch is engageable with one of the projections when the latch is in the latched state ([0075], fig. 3).
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. After careful review of the interview 04/08/2021, review of the amendment and the prior art; Examiner contends that since Leimbach et al. to has similar volume rations and pressures and Pedicini et al. also teaches having different volume rations in a cylinder, specifically 1.0 and 1.1 within applicants range and also teaches raising the ration for more force ([0079, 0108-0112, 0146], figs. 1-14).  Since Pedicini et al. teaches having lower volume ratios and adjustable valves controlling pressure/volumes to obtain a “force when the gas in the gas chamber 250 is compressed to approximately 160 psi with a volume of approximately 1.0 cubic inch. The volume of gas contained in gas passageway 360 should be less than 10 percent of the initial uncompressed volume of gas in the gas chamber 250, when the first piston 220 is in first position, for fully driving the fastener” and for having volume adjusted for less power which “increases the life of the power source, such as a battery” [0109] In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Similarly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Examiner apologizes for any inconveniences this action caused and encourages applicant to call at the number listed below if further discussion is desired of the application and is available for support M-F, 9am-5pm, 8-9pm (EST).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT F LONG/Primary Examiner, Art Unit 3731